815 F.2d 78
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Marcelyn M. JORDAN, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 86-1376.
United States Court of Appeals, Sixth Circuit.
Feb. 20, 1987.

Before MERRITT, WELLFORD and MILBURN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action, plaintiff filed a claim for disability benefits which the Secretary ultimately denied.  The district court affirmed this decision and the instant appeal followed.  The Secretary has filed a motion to remand this case in light of the intervening decision in Johnson v. Secretary of Health and Human Services, 794 F.2d 1106 (6th Cir.1986).  Plaintiff has responded and has no objection to this motion.


3
Upon consideration, it is therefore ORDERED that the motion be granted and the final order on appeal be vacated and remanded for further proceedings.  Rule 9(d)(4), Rules of the Sixth Circuit.